DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, 16-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (207225144).  Chen et al. shows an assembly, comprising: a seatback defining an occupant-seating area; the seatback having a frame (10-12) and a rear trim cover (22), the frame being between the occupant-seating area and the rear trim cover; inherently a seat bottom would extend from the seatback below the occupant-seating area; and a deformable cell (between the frame and the rear trim cover, the deformable cell (23) extending from a first end proximate the frame to a second end proximate the rear trim cover, the deformable cell having a contraction between the first end and the second end.  Regarding claims 4-6, the first end of the deformable cell is fixed o the frame (via frame (21)) while the second is fixed to the trim cover.  The deformable cell has an enclosed inner chamber (as shown in Fig. 3).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Dellanno (5,580,124).  Chen et al. shows all of the teachings of the claimed invention except the use of vent in communication with an interior chamber along with a fill of a different material within the interior chamber.  Dellanno  shows the use of a vent (56,58,60) in communication with an interior chamber (50,52,54) of a deformable cell (40) and the interior chamber having an (air) fill that is of a different material than its shell.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deformable cell with the shape as taught by Dellano in order to allow for higher collision energy impact absorption.   
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Chaudhari et al. (2005/0287371).  Chen et al. shows all of the teachings of the claimed invention except the use of an hourglass shaped deformable cell.  Chaudhari et al.  shows the use of an hourglass shaped deformable cell (11) .  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deformable cell with the shape as taught by Chaudhuri et al. in order to allow for higher collision energy impact absorption.   
Claims 1-9, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goor et al. (2002/0175544) in view of Chen et al.  Goor et al. shows the use of a seatback with a seat bottom extending forwardly from a bulkhead (Fig. 8 ) in order for a deformable cell (40) between the seatback frame and the bulkhead.  Goor et al. further discloses that the bulkhead is at a front of a passenger cabin (see para [0043]) which inherently includes an instrument panel (on the dashboard).  Goor et al. shows  all of the teachings of the claimed invention except the use of  the deformable cell between the frame and a rear trim cover.  Chen et al. shows an assembly, comprising: a seatback defining an .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 26, 2022